DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Amendments
The is action is in response to the remarks filed 01/14/2022. The amendments filed on 01/14/2022 have been entered. Accordingly, claim(s), 1-15 remain pending, and claim(s) 11-15 have been newly added. 

Response to Arguments
	Applicant’s arguments filed 01/14/2022 have been fully considered but they are not persuasive.
	The Applicant argue: 

    PNG
    media_image1.png
    235
    665
    media_image1.png
    Greyscale

Contrary to the applicant’s assertion, Zhang 918’ specifically refers to element 220 as “local coil base 220” (page 5 paragraph 5) and “a magnetic resonance local coil base” (see page 3 paragraph 3). Thus, it would be reasonable to interpret a “coil” (emphasis added) portion includes coil components. 




The Applicant further argue: 

    PNG
    media_image2.png
    295
    677
    media_image2.png
    Greyscale

	The Examiner disagrees, Zho was taught to teach the first channel and second channel. Zhang 918’ is merely used to teach two coils sections with two channels can be rotatably arranged with respect to each other. Although Zho discloses element 12 as a knee coil section, the prior art teaches the structure thus it is capable of performing the intended use and thus it meets the claimed limitation. Zho teaches a second channel configured to accommodate a foot of the patient see Fig 1. 
	
The Applicants further argue: 

    PNG
    media_image3.png
    241
    672
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    265
    675
    media_image4.png
    Greyscale

	Contrary to the applicant’s assertion, as stated above, the apparatus of Zho could be configured for a foot since the art teaches the claimed structure and thus it would be capable of performing the intended use. Moreover, Zhang 918’ teaches a channel 222 that allows for two coils section to rotate. Specifically, the channel is seen as a space between the local coil 210 and local base 220. The channel allows the two coil elements to rotate with respect to each other. The two coil elements, the first coil portion 210 and the second coil portion 220, are adjustable as seen in Figure 9 with respect to one another. This adjustability provides rotation along an axis of the first coil portion and the second coil portion such that theses portions would accommodate a plantar flexion of an ankle of the patient. Furthermore, the second portion 220 would also be able to accommodate the first portion 210 since the second portion 220 is a coil base that would provide stability support for the first portion 210 as seen in Figure 9. 
	Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a second channel to accommodate a foot of the patient”, the Examiner recommends amending a second channel to accommodate a foot to including a second channel configured to accommodate a foot". Claim 15 recites, “with respect to one another to accommodate a plantar flexion of an ankle of the patient”, the Examiner recommends amending respect to one another to accommodate a plantar flexion of an ankle of the patient to respect to one another configured to accommodate a plantar flexion of an ankle of the patient. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-15, the phrase "are angle adjustable" renders the claim indefinite because it is unclear whether the limitation(s) refers to rotatably arranged. For Office Action purposes the claim limitation will be interpreted as the first and second portion are rotatable along an axis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US 6750653 B1, 2004) (hereinafter Zou) in view of Zhang (CN 106872918 A, 2017) (hereinafter Zhang 918’).
Regarding claim 1, Zou discloses, an ankle coil configured to be worn by a patient during magnetic resonance imaging, the ankle coil (Advantage section; “The knee and foot/ankle coil sections are received within a boot-like structure, thereby optimizing the RF current pattern for best image uniformity and signal to noise ratio (SNR). The coil efficiently works in a magnetic resonance imaging (MRI) system with a vertical main magnetic field.”) comprising:
a first coil portion (foot/ankle coil section 14) including a first channel extending in a first direction; (see re-produced Fig. 1 below first channel (x-axis) in a first direction) and
a second coil portion (knee coil section 12) including a second channel to accommodate a foot of the patient ([the extended portion 22 aids in imaging the ankle which is seen in Fig. 1 below and Fig. 8-9 refer to prior art reference]), the second channel, extending in a second direction that intersects (see re-produced Fig. 1 below intersection second channel (y-axis) in a second direction) with the first direction, (Col 2 lines 18-19; “ foot is placed in the knee coil.”)
wherein a joint is formed (Col 4 lines 3-20)

    PNG
    media_image5.png
    361
    453
    media_image5.png
    Greyscale

Zou fails to disclose the following:
wherein a joint is formed between the first coil portion and the second coil portion via mating notches, and 
wherein the second coil portion is rotatably arranged on the first coil portion with an axis of rotation perpendicular to both the first direction and the second direction. 
However, in the same field of the endeavor, Zhang 918’ discloses, (pg 1 para 2; “The invention refers to magnetic resonance field, especially relates to a magnetic resonance local coil base, local coil assembly and ankle coil assembly”). Specifically, Zhang 918’ discloses, 
wherein a joint is formed between the first coil portion (local coil 210) and the second coil (local coil base 220) portion via mating notches (lugs 226), (pg 2 para 8; “a second component for the magnetic resonance local coil joint”) and 
wherein the second coil portion is rotatably arranged on the first coil portion with an axis of rotation perpendicular to both the first direction and the second direction. (see re-produced Fig. 9 below)

    PNG
    media_image6.png
    336
    580
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Zou in view of Zhang 918’ disclosure of a rotatable configuration because doing so would improve the signal to noise ratio of an ankle coil (Abstract of Zhang 918’).

	Claim 11: Zou as modified discloses all the element above in claim 1, Zhang 918’ discloses, wherein the mating notches below include a first set of notches (see re-produced Fig. 3 & 7 below) formed as part of the first coil portion (210) and a second set of mating notches (see re-produced Fig. 3& 7 below; the opposite side of the highlighted first set of notches) formed as part of the second coil portion (220)([Furthermore, the component 222 which includes mating notches is configured to be part of the second coil portion 220 and first coil portion 210 as seen in Fig 3, 7, and 9]). 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the first coil portion and second coil portion of Zho as modified to include a first set of notches formed as part of a first coil portion and a second set of mating notches formed as part of the second coil portion as taught by Zhang 918’. The motivation to do this modification would yield predictable results such as providing means for rotation around an axis, translation, tilt, and position of the ankle coil thus improving signal to noise ratio (Page 3 paragraph 8 of Zhang). 

    PNG
    media_image7.png
    378
    535
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    521
    683
    media_image8.png
    Greyscale


Claim 12: Zou as modified discloses all the element above in claim 11, Zhang 918’ discloses, wherein the second coil portion is rotatably arranged on the first coil portion via the joint formed from the first set of notches mating with the second set of notches (see Fig. 9)(see motivation with respect to claim 11 above).  

Claim 13: Zou as modified discloses all the element above in claim 1, Zou fails to disclose the following taught by Zhang 918’. Zhang 918’ discloses,  wherein the first coil portion and the second coil portion are angle adjustable with respect to one another about the axis of rotation ([Zhang provides means for an angle adjustable seen as a feature which provides rotation along an axis. Notches (222, 231, 230, 232, 226) are seen to provide an angle adjustable, see Fig. 3 and 9]) .  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the first coil portion and second coil portion of Zho as modified to include an angle adjustable feature as taught by Zhang 918’. The motivation to do this modification would yield predictable results such as providing means for rotation around an axis, translation, tilt, and position of the ankle coil thus improving signal to noise ratio (Page 3 paragraph 8 of Zhang). 

Claim 14: Zou as modified discloses all the element above in claim 13, Zho fails to discloses the following taught by Zhang 918. Zhang 918’ discloses, wherein the first coil portion and the second coil portion are angle adjustable with respect to one another such that the first coil portion and the second coil portion form, in one angular position, a 90 degree angle with respect to one another ([Zhang 918’ provides means for an angle adjustable seen as a feature which provides rotation along an axis. Notches (222, 231, 230, 232, 226) are seen to provide an angle adjustable, see Fig. 3 and 9]. Furthermore, Zhang discloses in Fig. 9, the first and second coil portion can be selectively position at multiple angles with respect to one another such as a 90 degree angle or a 95 degee. For instance, multiple angles are seen in Fig. 9 such as a 90 degree angle]).  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the first coil portion and second coil portion of Zho as modified wherein the first coil portion and the second coil portion are angle adjustable with respect to one another such that the first coil portion and the second coil portion form, in one angular position, a 90 degree angle with respect to one another as taught by Zhang 918’. The motivation to do this modification would yield predictable results such as providing means for rotation around an axis, translation, tilt, and position of the ankle coil thus improving signal to noise ratio (Page 3 paragraph 8 of Zhang). 
 
Claim 15: Zou as modified discloses all the element above in claim 14, Zou fails to discloses the following taught by Zhang 918’. Zhang 918’ discloses, wherein: the first coil portion and the second coil portion are angle adjustable with respect to one another ([Zhang 918’ provides means for an angle adjustable seen as a feature which provides rotation along an axis. Notches (222, 231, 230, 232, 226) are seen to provide an angle adjustable, see Fig. 3 and 9. Furthermore, Zhang discloses in Fig. 9, the first and second coil portion can be selectively position at multiple angles with respect to one another, such as, but not limited to a 90 degree angle, a 95 degree angle, or a 80 degree angle.]) to accommodate a plantar flexion of an ankle of the patient ([The rotation feature of Zhang 918’ would accommodate a plantar flexion of an ankle of the patient since it provides multiple angles of rotation with respect to each coil portion]), and the first coil portion is configured to accommodate a heel and a shank of the patient ([The first portion is seen to provide structural stability for the ankle; therefore, it would accommodate a heal and a shank of the patient]). 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the first coil portion and second coil portion of Zho as modified the first coil portion and the second coil portion are angle adjustable with respect to one another to accommodate a plantar flexion of an ankle of the patient, and the first coil portion is configured to accommodate a heel and a shank of the patient as taught by Zhang 918’. The motivation to do this modification would yield predictable results such as providing means for rotation around an axis, translation, tilt, and position of the ankle coil thus improving signal to noise ratio (Page 3 paragraph 8 of Zhang). 

Claims 2-3, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Zhang 918’, as applied to claim 1 above, in further view of Song (CN 109350060 A, 2013) in view of Zhang (CN 206671523 U, 2017) (hereinafter Zhang 523’)
Regarding claim 2, Zou discloses all the elements above in claim 1, 
Zou teaches a first opening and a second opening (see re-produced Fig. 1 below) and a fist rigid portion and a second rigid portion (see re-produced Fig. 1 below)

    PNG
    media_image9.png
    380
    458
    media_image9.png
    Greyscale

Zou fails to teach the following taught by Zhang 918’:
Zhang 918’ further discloses, a first
the first coil portion (local coil 210) includes (i) a first rigid coil portion (see re-produced Fig. 7 below first rigid portion) formed with the first channel having a first opening on a side of the first coil portion that is oriented towards the second coil portion in a direction of rotation, (see re-produced Fig. 7 and 9 below)

    PNG
    media_image10.png
    344
    586
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    312
    474
    media_image11.png
    Greyscale

the second coil portion (local coil base 220) includes (i) a second rigid coil portion (see re-produced Fig 7 above second coil rigid portion) rotatably arranged with respect to the first rigid coil portion, (see re-produced Fig. 7 and 9 above)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Zou in view of Zhang 918’ disclosure of a rotatable configuration because doing so would improve the signal to noise ratio of an ankle coil (Abstract of Zhang 918’).
	The above noted combination teaches all the above except for: 
the second rigid coil portion being formed with the second channel having a second opening that is oriented opposite to the first channel in the direction of rotation, 
However, in the same field of the endeavor, Song discloses an ankle coil device. Specifically, Song discloses, the second rigid coil portion being formed with the second channel having a second opening that is oriented opposite to the first channel in the direction of rotation (element 5 in re-produced Fig. 1 below), (see re-produced Fig. 1 below)(pg. 3 last para; “the first side plate 103, a first top plate, a front plate 101, a back plate 102, a second bottom plate 203, the second side plate 202, the second top plate 201 is provided with a coil unit”)

    PNG
    media_image12.png
    480
    532
    media_image12.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Song teachings of a the second rigid coil portion being formed with the second channel having a second opening that is oriented opposite to the first channel in the direction of rotation because doing so would provide a coil device for an magnetic resonance ankle joint in different plantar fixations and angles for conveniently judging conditions for scanning (page 3 para 4 of Song).
	The above noted combination teaches all the above except for 
and (ii) a first flexible coil portion arranged on the first rigid coil portion, the first flexible coil portion covering the opening; and
and (ii) a second flexible coil portion arranged on the second rigid coil portion, the second flexible coil portion covering the second opening.
However, in the same field of the endeavor, Zhang 532’ discloses an ankle coil for magnetic resonance imaging. Specifically, Zhang 532’ discloses, 
and (ii) a first flexible coil portion (1032a and 1032b) arranged on the first rigid coil portion (102), the first flexible coil portion covering the opening; (see re-produced Fig. 4 and 5 below) and
and (ii) a second flexible coil portion (1031a and 1031b) arranged on the second rigid coil portion (101), the second flexible coil portion covering the second opening (see re-produced Fig. 4 and 5 below).(pg 6 para 3; “flexible structure 103 includes a bottom 1031 and the support part 1032, the bottom 1031 is connected to the base 101, the support part 1032 is connected to the support structure 102”; pg 6 para 4; “The bottom 1031 and the support part 1032 are provided with one coil unit 20, two coil units 20 or more number of the coil unit 20 is distributed with a plurality of coil units 20, any two adjacent coil units are provided with overlapped area”)


    PNG
    media_image13.png
    360
    524
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    303
    578
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Zhang 532’ teachings of a first and second flexible coil portion attached to a first and second rigid portion because doing so would allow for the flexible coils to form closely to the patient thus improving the signal to noise ratio while providing support (Abstract and pg 8 para 7 and page 8 last paragraph of Zhang 532’).

Regarding claim 3, the modified combination above disclose all the elements of claim 2, Zhang 532’ further discloses,
wherein the first rigid coil portion, the first flexible coil portion, the second rigid coil portion, and the second flexible coil portion each include a respective coil unit configured for use with magnetic resonance imaging. (pg 6 para 3; “flexible structure 103 includes a bottom 1031 and the support part 1032, the bottom 1031 is connected to the base 101, the support part 1032 is connected to the support structure 102”; pg 6 para 4; “The bottom 1031 and the support part 1032 are provided with one coil unit 20, two coil units 20 or more number of the coil unit 20 is distributed with a plurality of coil units 20, any two adjacent coil units are provided with overlapped area”; pg para 4; “It should be noted that distributed on the base 101, a support structure 102 and flexible structure 103 of the coil unit 20 can be is one, two or more,…two adjacent coil units distributed on the supporting structure 102 of the adjacent two coil units 20, distributed on the flexible structure 103 of 20 overlapping portion exists, and distributed on the base 101 of the coil unit 20 and the distribution unit structure 102 of the supporting coil 20…[also see the paragraph for further detail]; see re-produced Fig. 3 below for further detail; pg 8 last para; “foot ankle coil of the invention can be tightly attached to be detected, and detecting to acquire the signal has high signal-to-noise ratio, so as to obtain the magnetic resonance image of high quality.”)

    PNG
    media_image15.png
    362
    455
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Zhang 532’ teachings of a first and second flexible coil portion attached to a first and second rigid portion because doing so would allow for the flexible coils to form closely to the patient thus improving the signal to noise ratio while providing support (Abstract and pg 8 para 7 and page 8 last paragraph of Zhang 532’).

	Regarding claim 5, the modified combination above disclose all the elements of claim 2, Zhang 918’ further discloses, 
a positioning member, (adjusting mechanism [also see associated paragraphs])
wherein the positioning member (adjusting mechanism [also see associated paragraphs])
is arranged in one of the first rigid coil portion (local coil 210)and the second rigid coil portion (local base 220) so as to be movable along a direction parallel to the axis of rotation, (pg 3 para 4; “the adjusting mechanism is used for adjusting the local coil to said local coil base along different positions away from direction of the scanning bed”; see re-produced Fig. 9)
and wherein the positioning member (adjusting mechanism [also see associated paragraphs]) bears against the other of the first rigid coil portion (local coil 210) and the second rigid coil portion (local base 220) along a direction of movement of the positioning member (adjusting mechanism [also see associated paragraphs]) to captivate a position of the second rigid coil portion relative (local base 220) to the first rigid coil portion (local coil 210). (see re-produced Fig. 9 below)

    PNG
    media_image16.png
    391
    544
    media_image16.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Zhang 918’ disclosure of a rotatable configuration because doing so would improve the signal to noise ratio of an ankle coil (Abstract of Zhang 918’).

Regarding claim 9, the modified combination above disclose all the elements of claim 2, Zhang 523’ further discloses, a first support face arranged at the bottom of the first channel of the first rigid coil portion, the first support face being configured to support a shank. (pg 5 para 1; “base 101 for supporting legs”; see re-produced Fig. 1 below)

    PNG
    media_image17.png
    665
    605
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Zhang 532’ teachings of support section because doing so would allow for the flexible coils to form closely to the patient thus improving the signal to noise ratio while providing support (Abstract and pg 8 para 7 and page 8 last paragraph of Zhang 532’).

Regarding claim 10, the modified combination above disclose all the elements of claim 2, Zhang 523’ further discloses, a second support face arranged at the bottom of the second channel of the second rigid coil portion, the second support face being configured to support a sole of a foot. (pg 5 para 1; “the support structure 102 can be opposite to the sole for supporting the sole”; see re-produced Fig. 1 below) (pg para see re-produced Fig. 1 below)

    PNG
    media_image17.png
    665
    605
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Zhang 532’ teachings of support section because doing so would allow for the flexible coils to form closely to the patient thus improving the signal to noise ratio while providing support (Abstract and pg 8 para 7 and page 8 last paragraph of Zhang 532’).

Claims 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Zhang 918’ in view of Song in view of Zhang, as applied to claim 2 above, in further view of Wessels (US 2017/0328517 A1, 2017). 
	Regarding claim 4, the modified combination above disclose all the elements of claim 2; 
	Song further discloses a hinge member seen as a (shaft 5)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Song teachings of hinge because doing so would provide a coil device for an magnetic resonance ankle joint in different plantar fixations and angles for conveniently judging conditions for scanning (page 3 para 4 of Song).
	The above noted combination teaches all the above except for: 
a hinge member including (i) a first connector that is fixed to the first rigid coil portion, (ii) a second connector that is fixed to the second rigid coil portion, and (iii) a hinge shaft, and
wherein one of the first connector and the second connector is fixed to the hinge shaft, and
 wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft, and wherein an axial direction of the hinge shaft coincides with the axis of rotation.
However, in the same field of the endeavor, Wessels discloses a hinge system which provides the ability to change positions. Specifically Wessels discloses,
a hinge member including (hinge 28) (i) a first connector (first 78) that is fixed to the first rigid coil portion, (ii) a second connector (second 78) that is fixed to the second rigid coil portion, and (iii) a hinge shaft (hinge pin 84), (0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another while simultaneously allowing for rotation or folding of one of connecting arm 24 and extension arm 26 with respect to the other of connecting arm 24 and extension arm 26.”)
wherein one of the first connector and the second connector is fixed to the hinge shaft, and (0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another...”; see re-produced Fig. 17 below)
wherein the other one of the first connector and the second connector is rotatably sheathed on the hinge shaft, (see re-produced Fig. 17 below; 0091; “78 thereby holding connecting arm 24 and extension arm 26 to one another while simultaneously allowing for rotation or folding of one of connecting arm 24 and extension arm 26 with respect to the other of connecting arm 24 and extension arm 26.”)) and wherein an axial direction of the hinge shaft coincides with the axis of rotation. (see axis of rotation 82 in re-produced figure 17 below).

    PNG
    media_image18.png
    817
    692
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Wessels hinge systems to provide both ability to change positions of these first and second portions, as well as sufficient resistance to maintain a set position (0092 of Wessels).

Regarding claim 6, the modified combination above disclose all the elements of claim 2, 
Song further discloses, wherein the second rigid coil portion (202 and 203) includes a limiting portion (shaft 5 seen as the limit portion since shaft 5 is the only element which has the ability to rotate the first and second shell thereby achieving an angle of 55 to 150; (pg 2 para 12; “the first shell and the second shell is set with a limit device, allows the included angle of the first shell and the second shell is 55 to 150.”; see re-produced Fig. 1 below) and 
wherein, when the second rigid coil portion is rotated towards the first rigid coil portion in the direction of rotation (see re-produced Fig. 1 below; [Figure 1 is seens a the second rigid coil portion is rotated towards the first rigid coil portion since they are in a perpendicular position]; (pg 3 para 6; “the first side plate and the second side plate by a rotating shaft sliding connection”; pg 4 last para; “the first side plate 103 and second side plate 202 through the sliding rotating shaft 5 connecting the first shell close to the sole part is located in the inner cavity of the second shell.”) such that the direction of the second channel is perpendicular to the direction of the first channel, (see re-produced Fig. 1 below)
the limiting portion (shaft 5) bears against the first rigid coil portion of the second rigid coil portion. (see re-produced Fig. 1 below)


    PNG
    media_image19.png
    480
    532
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Song teachings of a the second rigid coil portion being formed with the second channel having a second opening that is oriented opposite to the first channel in the direction of rotation because doing so would provide a coil device for an magnetic resonance ankle joint in different plantar fixations and angles for conveniently judging conditions for scanning (page 3 para 4 of Song).
The above noted combination teaches all the above except for:
to prevent further rotation 
However, in the same field of the endeavor, Wessels discloses a hinge system which provides the ability to change positions. Specifically Wessels discloses, the to reduce resistance seen as prevent further rotation to rotation (0092; “the amount of resistance is adjustable by…, hinge pin 84 is tightened, to reduce resistance hinge pin 84 is loosened.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Wessels hinge systems to provide both ability to change positions, as well as sufficient resistance to maintain a set position (0092 of Wessels).

Regarding claim 7, the modified combination above disclose all the elements of claim 2, 
Zou further teaches a the first rigid coil portion and  seen as the second rigid coil portion (see re-produced Fig. 1 below)
Zou teaches a fist rigid portion and a second rigid portion (see re-produced Fig. 1 below)

    PNG
    media_image9.png
    380
    458
    media_image9.png
    Greyscale



	The above noted combination teaches all the above except for:
an elastic member, 
wherein one end of the elastic member is arranged to apply a force to the first rigid portion, and 
wherein another end of the elastic member is arranged to apply a force to the second rigid portion that rotates the second rigid coil portion towards the first rigid portion in the direction of rotation.
However, in the same field of the endeavor, Wessels discloses a hinge system which provides the ability to change positions. Specifically Wessels discloses, 
wherein one end of the elastic member ([spring washer of friction device 96]) is arranged to apply a force to the first rigid portion, (0093; “As the friction device 96 is increasingly compressed, an increasing amount of friction is generated which resists movement. The hinge pin 84 is tightened until the optimum amount of friction is generated which allows for relatively easy movement of extension arm 26 while providing enough resistance to maintain a set position… Any other friction imparting device can be used in place of a spring washer, such as a compressible member, a detent system, a spring, or the like.”[it is well known that springs can apply a force to a portion and/or member that works in concert with; for instance, friction is seen as force and this force is exterted onto the connecting arm and extensions arm, see below]) and 
wherein another end of the elastic member is arranged to apply a force to the second rigid portion that rotates the second rigid coil portion towards the first rigid portion in the direction of rotation (see axis of rotation 82 in re-produced Fig 17 below). (0093; “Any other friction imparting device can be used in place of a spring washer, such as a compressible member, a detFriction device 96 is formed of any suitable size, shape and design and is configured to impart friction between connecting arm 24 and extension arm 26. In one arrangement, as is shown, friction device 96 is formed of a spring washer. In this arrangement, as the hinge pin 84 is tightened, this pulls the upper barrel 78 of extension arm 26 closer to the centrally located barrel 48 of connecting arm 24 thereby compressing the friction device 96 spring washer.ent system, a spring, or the like.”; see re-produced Fig. 17 below)

    PNG
    media_image18.png
    817
    692
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Wessels hinge systems to provide both ability to change positions of these first and second portions, as well as sufficient resistance to maintain a set position (0092 of Wessels).

Regarding claim 8, the modified combination above disclose all the elements of claim 2, 
Zou teaches a fist rigid portion and a second rigid portion (see re-produced Fig. 1 below)

    PNG
    media_image9.png
    380
    458
    media_image9.png
    Greyscale

Zou fails to disclose a rotating member in between.
However, in the same field of the endeavor, Song discloses an ankle coil device. Specifically, Song discloses, a rotating member. Song further discloses, a first (103 and 104) and second rigid coil portion (202 and 203) with a rotating member (shaft 5) in between (see re-produced Fig. 1 above)

    PNG
    media_image12.png
    480
    532
    media_image12.png
    Greyscale

a damping member (shaft 5) arranged between the first rigid coil portion and the second rigid coil portion (see re-produced Fig. 1 above of Song), 
the damping member (shaft 5) being configured rotation of the second rigid coil portion relative to the first rigid coil portion. (pg 3 para 6; “the first side plate and the second side plate by a rotating shaft sliding connection”; pg 4 last para; “the first side plate 103 and second side plate 202 through the sliding rotating shaft 5 connecting the first shell close to the sole part is located in the inner cavity of the second shell.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Song teachings of damping member configured for rotation of a second rigid coil portion relative to a first rigid coil portion because doing so would provide a coil device for an magnetic resonance ankle joint in different plantar fixations and angles for conveniently judging conditions for scanning (page 3 para 4 of Song).
The above noted combination teaches all the above except for:
to increase resistance to rotation
However, in the same field of the endeavor, Wessels discloses a hinge system which provides the ability to change positions. Specifically Wessels discloses, the to increase resistance to rotation (0092; “the amount of resistance is adjustable by rotating hinge pin 84—to increase resistance, hinge pin 84 is tightened, to reduce resistance hinge pin 84 is loosened.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Wessels hinge systems to provide both ability to change positions, as well as sufficient resistance to maintain a set position (0092 of Wessels).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793